DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the closest prior art (see reference cited on PTO 892) discloses a  semiconductor package comprising: a conductor substrate 12 (see figs. 1A-5B and related text of Shibasaki et al.’617; see [0023] and remaining of disclosure for more details); a plurality of semiconductor elements 34 ([0043]) having a switching function and being joined to an upper surface of the conductor substrate; at least one wiring element (28&30 and the layer in/on which they are formed; see [0024]-[0025]) being joined to the upper surface of the conductor substrate, a number (i.e. one) of the at least one wiring element being less than a number (i.e. five) of the plurality of semiconductor elements; and a sealing material 16 ([0022]) sealing a portion of the conductor substrate except for a lower surface of the conductor substrate, the plurality of semiconductor elements, and the at least one wiring element, wherein each of the plurality of semiconductor elements includes a first substrate (i.e. substrate on/in which the transistor is formed), a first main electrode part (emitter electrode) being provided on the first substrate on a side (upper side) opposite to the conductor substrate ([0045]), a second main electrode part (collector electrode) being provided on a side (bottom side) of the conductor substrate of the first substrate, and being joined (via the insulating substrate 22) to the conductor substrate, and a control pad (gate electrode; see [0053]) configured to control current flowing between the first main electrode part and the second main electrode part (that is what a gate electrode does in a transistor and the gate electrode mentioned above will necessarily do the same), as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package wherein the wiring element includes a second substrate, a plurality of first pads being provided on the second substrate on the side opposite to the conductor substrate, and a plurality of second pads being provided on the second substrate on the side opposite to the conductor substrate, being electrically connected to the plurality of first pads, and being connected to the control pad with a wire, and the semiconductor package further comprises: a frame being electrically connected to the first main electrode part of each of the plurality of semiconductor elements, a portion of the frame being exposed from a surface of the sealing material from which the lower surface of the conductor substrate is exposed; and a plurality of terminal blocks being electrically connected to the plurality of first pads, a portion of the plurality of terminal blocks being exposed from a surface of the sealing material, the surface being provided on a side opposite to the surface of the sealing material from which the lower surface of the conductor substrate is exposed.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899